DETAILED ACTION
Claim(s) 1-18 as filed 3/29/2020 are pending for consideration.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 4-6, 8-11, 14 and 18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kipp (US Patent 9982803).
Regarding Claim 1, when making and using the device of Kipp, Kipp necessarily discloses a method of servicing a riser stack (Kipp discloses the device may be used with pipes, such as drain pipes as described in col. 3, lines 7-13, extending through a floor of a structure as described in col. 3, lines 14-20), the riser stack to extend through an opening 30 in a floor 26 (col. 3, lines 14-20), the method comprising: a) providing a 24; Figure 2), the riser pipe segment defining a length and having an external surface (the pipe segment 24 inherently includes a length and includes an external surface shown at 24 in Figure 2); b) providing a riser ring 10; c) extending the riser pipe segment 24 through an opening 30 in a floor 26; d) sliding the riser ring 10 over the external surface of the riser pipe segment 24 (this is achieved as the pipe is inserted through the ring device 10; i.e. the riser ring slides over the external surface of the riser pipe as the riser pipe is being inserted through the device 10) to a position along the length of the riser pipe segment (e.g. the position shown in Figure 2), such that the riser ring and the riser pipe segment are engaged via a friction fit (gripping feature 18 includes a continuous ring which creates a “friction-type hold” on the piping 24; col. 4, lines 28-31); and e) placing the riser ring with the engaged riser pipe segment onto the floor 26 such that the riser pipe segment is prevented from falling through the opening by the riser ring (via flange 12).  
Regarding Claim 2, Kipp further discloses adjusting, from below the floor (col. 6, lines 18-24), while the riser ring remains in contact with the floor (i.e. after the flange is mounted), the extent the riser pipe segment extends through the opening (by forcing the piping upwardly).  
Regarding Claim 4, Kipp further discloses additionally comprising finishing the floor around the opening such that the riser ring is embedded in the finished floor (this is at least achieved when used with the concrete structure described with respect to Figures 10 and 11, as the device is embedded within the concrete).  
Regarding Claim 5, when making and using the device of Kipp, Kipp necessarily discloses a method of servicing a riser stack (Kipp discloses the device may be used 30 in a floor 26 (col. 3, lines 14-20), the method comprising: Cust. No. 35856Docket No. 18110.0001U119a) providing a riser pipe segment (e.g. 24; Figure 2), the riser pipe segment defining a length and having an external surface (the pipe segment 24 inherently includes a length and includes an external surface shown at 24 in Figure 2); b) providing a riser ring 10; c) extending the riser pipe segment 24 through an opening 30 in a floor 26; d) sliding the riser ring 10 over the external surface of the riser pipe segment 24 (this is achieved as the pipe is inserted through the ring device 10; i.e. the riser ring slides over the external surface of the riser pipe as the riser pipe is being inserted through the device 10) to a first position along the length of the riser pipe segment (e.g. the position shown in Figure 2), such that the riser ring and the riser pipe segment are engaged via a friction fit (gripping feature 18 includes a continuous ring which creates a “friction-type hold” on the piping 24; col. 4, lines 28-31); e) placing the riser ring with the engaged riser pipe segment onto the floor 26 such that the riser pipe segment is prevented from falling through the opening in the floor by the riser ring (via flange 12); and f) adjusting, while the riser ring remains in contact with the floor, the extent the riser pipe segment extends through the opening in the floor, by pulling or pushing the riser pipe segment (col. 7, lines 35-39), such that the riser ring slides over the external surface of the riser pipe segment to a second position along the length of the riser pipe segment (as described above, the riser ring slides over the external surface of the riser pipe as the riser pipe is being inserted through the device 10
Regarding Claim 6, Kipp further discloses additionally comprising pulling or pushing the riser pipe segment (col. 7, lines 35-29; as described above, the pipe is pulled and pushed through many positions as it is inserted), from below the floor (col. 6, lines 18-24), while the riser ring remains in contact with the floor (i.e. after the flange is mounted).  
Regarding Claim 8, Kipp further discloses additionally comprising finishing the floor around the opening such that the riser ring is embedded in the finished floor (this is at least achieved when used with the concrete structure described with respect to Figures 10 and 11, as the device is embedded within the concrete).  
Regarding Claim 9, Kipp discloses a riser ring 10 for servicing a riser stack segment (Kipp discloses the device may be used with pipes, such as drain pipes as described in col. 3, lines 7-13, extending through a floor of a structure as described in col. 3, lines 14-20) defining a length and having an external surface (the pipe segment 24 inherently includes a length and includes an external surface shown at 24 in Figure 2), the riser ring comprising a ring body having an inside surface and outside surface (the device 10 includes a ring body 14 with an interconnected external flange 12), the ring body configured to (1) slide over an external surfaceCust. No. 35856 Docket No. 18110.0001U120of a riser pipe segment 24 (this is achieved as the pipe is inserted through the ring device 10; i.e. the riser ring slides over the external surface of the riser pipe as the riser pipe is being inserted through the device 10), to a position along a length of a riser pipe segment (as shown in Figure 2), via a slidable friction fit between the inside surface of the ring body (at gripping feature 18 as described above) and an external surface of the riser pipe segment (gripping feature 18 includes a continuous ring which creates a “friction-type 24; col. 4, lines 28-31), and (2) hold the weight of the riser pipe segment and prevent the riser pipe segment from sliding out of the ring body (col. 4, lines 21-28).  
Regarding Claim 10, Kipp further discloses the ring body is configured for a 2-6 inch riser pipe segment (the device of Kipp is configured for use with 2-6 inch pipe segments extending through the body; it is noted that the claim does not define whether the dimension is an axial dimension or the diameter; the device of Kipp is capable of handling a 2-6 inch length of pipe and is also disclosed as handling piping having diameters from 0.5-6 inches).  
Regarding Claim 11, Kipp further discloses the ring body is between about 1/2 inches to about 5/8 inches thick (Kipp discloses the axial length is at least 0.5 inches; col. 3, lines 41-45).
Regarding Claim 14, Kipp further discloses the inside surface of the ring body is in a circle configuration (the inside surface is in a circle configuration as 16 has a cylindrical-shaped internal passage).  
Regarding Claim 18, Kipp further discloses the riser ring is an annular ring body (the body 14 is an annular ring with flange 12 attached thereto; it is noted that Kipp also discloses an embodiment in which the body does not include flange 12 as described in col. 3, line 63 – col. 4, line 5).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 3, 4, 7, 8, 12, 13 and 15-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kipp (US Patent 9982803).
Regarding Claim 3, Kipp further discloses the pipe may be pushed or pulled through the device (col. 7, lines 35-39) while the device remains in contact with the floor (i.e. after the flange is mounted).  Kipp does not specifically disclose a user adjusting, from above the floor, while the riser ring remains in contact with the floor, the extent the riser pipe segment extends through the opening.  
However, because the pipe is capable of being retained when either pushed or pulled through the device, it is possible to adjust the pipe position from either below the floor or above the floor.  Therefore, it would have been obvious to one of ordinary skill in the art before the application was effectively filed to modify the device and method of Kipp such that the user is above the floor when adjusting the pipe for the purpose of eliminating the need for the user to move locations before adjusting the pipe.
Regarding Claims 4 and 8, Kipp is seen as further disclosing all of the elements of these claims as described above.  Alternatively, in the event that Kipp is not seen as disclosing the riser ring is embedded in the finished floor, it is clear to one having ordinary skill in the art that leaving the riser ring in place requires less work.  Therefore, it would have been obvious to one of ordinary skill in the art before the application was effectively filed to modify the device and method of Kipp such that the riser ring is embedded in the finished floor for the purpose of eliminating an extra step of removing the riser ring.
Regarding Claim 7, Kipp further discloses the pipe may be pushed or pulled through the device (as described above; col. 7, lines 35-39) while the device remains in contact with the floor (i.e. after the flange is mounted).  Kipp does not specifically disclose pulling or pushing the riser pipe segment, from above the floor, while the riser ring remains in contact with the floor.
However, because the pipe is capable of being retained when either pushed or pulled through the device, it is possible to adjust the pipe position from either below the floor or above the floor.  Therefore, it would have been obvious to one of ordinary skill in the art before the application was effectively filed to modify the device and method of Kipp such that the user is above the floor when pulling or pushing the pipe for the purpose of eliminating the need for the user to move locations before adjusting the pipe.
Regarding Claims 12 and 13, Kipp further discloses (as required by claim 13) the ring body is between about 1/2 inches to about 5/8 inches thick (Kipp discloses the axial length is at least 0.5 inches; col. 3, lines 41-45).
Kipp does not disclose the particular width of the device and therefore does not disclose the ring body is between about 1/4 inches to about 5/8 inches wide.  
However, the selection of the width of the ring body is seen to be an obvious matter of engineering design choice, and Kipp teaches the selected width is dependent on the selected axial length to ensure sufficient stability (col. 3, line 63 – col. 4, line 8).
Therefore, it would have been obvious to one of ordinary skill in the art before the application was effectively filed to modify the device of Kipp such that the ring body is any desired width, including a width between about 1/4 inches to about 5/8 inches, for the purpose of providing a width which ensures sufficient stability of the device.
Regarding Claim 15, Kipp does not disclose the inside surface of the ring body is in a square configuration.  
However, the device of Kipp is provided to accommodate plumbing installations within buildings and specifically the device is provided to closely surround the external surface of the piping.  Therefore, it would have been obvious to one of ordinary skill in the art before the application was effectively filed to modify the device of Kipp such that the inside surface has any desired shape, including a square configuration, such that it matches the shape of a particular plumbing installation.  It is noted that such a modification is seen as a mere change in shape/form and it has been generally held that mere changes in shape/form are within the level of ordinary skill in the art (MPEP 2144.04).
Regarding Claim 16, Kipp further discloses the inside surface of the ring body is in a circle configuration (the inside surface is in a circle configuration as 16
Kipp does not disclose the outside surface is in a square configuration.  
However, with respect to the outside surface, Kipp does teach that “other shapes are forseeable” (col. 3, lines 27-28).
Therefore, it would have been obvious to one of ordinary skill in the art before the application was effectively filed to modify the device of Kipp such that the outer surface is provided with any desired shape, including a square configuration, for the purpose of accommodating a particularly shaped floor.  It is noted that such a modification is seen as a mere change in shape/form and it has been generally held that mere changes in shape/form are within the level of ordinary skill in the art (MPEP 2144.04).
Regarding Claim 17, Kipp further discloses the outside surface of the ring body is in a circle configuration (as shown in Figure 1).
Kipp does not disclose the inside surface of the ring body is in a square configuration.
However, the device of Kipp is provided to accommodate plumbing installations within buildings and specifically the device is provided to closely surround the external surface of the piping.  Therefore, it would have been obvious to one of ordinary skill in the art before the application was effectively filed to modify the device of Kipp such that the inside surface has any desired shape, including a square configuration, such that it matches the shape of a particular plumbing installation.  It is noted that such a modification is seen as a mere change in shape/form and it has been generally held that mere changes in shape/form are within the level of ordinary skill in the art (MPEP 2144.04).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Harris et al. (US Patent Application 2019/0346069) teaches a ring-shaped pipe holder.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN MURPHY whose telephone number is (571)270-5243. The examiner can normally be reached Monday - Friday 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Craig Schneider can be reached on (571) 272-3607. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KEVIN F MURPHY/Primary Examiner, Art Unit 3753